Citation Nr: 1143910	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  03-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for impaired vision.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1963 to March 1965; and from May 1965 to May 1968; and he is a Vietnam War veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2005, the Veteran appeared at a hearing before the Board.  A transcript of the hearing is in the Veteran's file.  In September 2007, the Board afforded the Veteran the opportunity for another hearing as the Veterans Law Judge, who conducted the hearing in 2005, was no longer at the Board.  The Veteran has not requested another hearing.

In February 2010, the Board remanded the claim for further development.  As the requested records have been obtained, no further action to comply with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Impaired vision due to glaucoma was not affirmatively shown to have been present in service, impaired vision due to glaucoma is unrelated to an injury, disease, or event in service, and impaired vision is not proximately due or made worse by service-connected residuals of a head injury. 


CONCLUSION OF LAW

Impaired vision due to glaucoma was not incurred in or aggravated by service, and impaired vision due to glaucoma was not caused by or aggravated by service-connected residuals of a head injury.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2005, in February 2006, in April 2006, and in April 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease that began in or was made permanently worse during service; evidence of a current disability; and evidence of a relationship between the current disability and an injury, disease, or event during service. 

The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, including secondary service connection and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by supplemental statements of the case in November 2009 and in July 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Although VCAA notice pertaining to secondary service connection was omitted, the Veteran was not prejudiced by the error because the he had a meaningfully opportunity to participate effectively in the processing of the claim.  The Veteran himself raised and argued the theory of secondary service connection during the appeal period.  Moreover, he was accorded a VA examination with a request for a medical opinion, and was also afforded the opportunity to submit additional argument, which he did.  

As the purpose of the VCAA notice was to notify the Veteran of the information and evidence not of record that was necessary to substantiate the claim of service connection on a secondary basis, namely, evidence that the Veteran's impaired vision was caused by his service-connected head injury, and as VA developed the record to assist the Veteran in support of the claim, the Veteran was not harmed as the Veteran's interest that the VCAA notice was designed to protect, that is, the essential fairness of the adjudication, was not affected because of adequate notice of the need to submit evidence and argument and the Veteran had the opportunity to submit such evidence and argument.  


Based on the facts and circumstances of the entire record, the Board finds no evidence that the Veteran was prejudiced by inadequate VCAA notice, pertaining to secondary service connection.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  The Veteran was afforded VA examinations in October 2006 and in June 2009.

As the VA examinations and the VA opinion obtained in 2010 were based on consideration of the Veteran's medical history and describe the disability order in sufficient detail so that the Board's review of the claim is a fully informed one, the VA examinations and VA medical opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (an examination report is adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that VA's evaluation of the claimed disability will be a fully informed one).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  









REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The service treatment records show that throughout each period of service the Veteran's vision was 20/20. 

After service, VA, dating from 1988 and private medical records from 2006 document the Veteran's complaints of impaired vision.  

On VA examination in October 2006, the Veteran stated he had got a pair of glasses in 2002 or 2003.  He stated too that he had had a stroke in 2005, which had affected his right eye.  The pertinent findings were normal visual acuity at far and near with correction in the left eye, and near normal visual acuity at far and near in the right eye.  The diagnoses were glaucomatous intraocular pressures, visual field defects, and optic nerve head appearance, right eye greater than left eye.  The VA examiner stated that he was unable to render an opinion on whether the Veteran's glaucoma was related to prior head trauma versus open angle glaucoma without resorting to mere speculation.  

On VA examination in June 2009, the diagnoses were glaucoma, moderate cataracts, not yet visually significant, ameurosis fugax in the right eye, and a choroidal nevus in the left eye.  According to the VA examiner, the history of elevated intraocular pressures, the large glaucomatous cupping in the right eye, and the asymmetric cupping and visual field defect in the left eye were all consistent with the diagnosis of glaucoma.  The VA examiner stated that glaucoma was not related to a prior head trauma.  The VA examiner explained that ocular trauma, which results in glaucoma does so due to angle recession, which results in a deeper than normal angle, and not a shallow angle, which the Veteran had. 

In December 2009, the Veteran expressed the opinion that his blurred vision may be due to a head injury in service.



In June 2011, the Veteran's file was reviewed by a VA physician.  The VA physician stated that the visual field defects in the right eye were consistent with glaucoma and was unrelated to any previous trauma.  

The Veteran is service-connected for residuals of a head injury, including headaches, dizziness, and blackouts.

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38C.F.R. § 3.303(a). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 




Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 








Theories of Service Connection

38 C.F.R. § 3.303(a) Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, impaired vision was not affirmatively shown to have been present during service, so service connection under 38 U.S.C.A. § 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d) First Diagnosed after Service

As impaired vision was not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service that symptoms impaired vision were noted during service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.   Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Even in the absence of chronicity or continuity of symptomatology, service connection may be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection. 

In a claim of service connection, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 


see Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Although the Veteran is competent to describe symptoms of impaired vision, the underlying medical condition, glaucoma, is not a condition that has been found under case law to be capable of lay observation.  The determination as to the presence or diagnosis of impaired vision due to glaucoma is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of glaucoma cannot be made by the Veteran as a lay person, glaucoma is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of glaucoma. 



And the Veteran does not argue and the evidence does not show that glaucoma was present before 2006 on the basis of history provided by the Veteran.  As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed glaucoma before 2006 or has related the diagnosis of glaucoma to an injury, disease, or event in service. 

The Board has considered the provisions of 38 U.S.C.A. § 1154(b), but the Veteran does not alleged, and the record does not show, that his impaired vision is related to the period when he was in Vietnam.  

As there is no medical evidence favorable to claim that the Veteran's impaired vision due to glaucoma is directly related to an injury, disease, or event in service, the preponderance of the evidence is against the claim on this theory of service connection under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.310 

The Veteran alternatively argues that his impaired vision may be related to his service-connected residuals of head injury residuals.  A theory of service connection commonly referred to as secondary service connection.   38 C.F.R. § 3.310(a).  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

The causal relationship between impaired vision due to glaucoma and residuals of a head injury is not a simple medical question as the Veteran as a lay person is not competent to declare either the presence or diagnosis of glaucoma based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on a causal relationship between impaired vision due to glaucoma and residuals of a head injury.  Therefore the Veteran's opinion is not competent evidence on the question of secondary service connection and his opinion is not to be considered as favorable evidence in support of the claim of secondary service connection.

As regards the medical evidence of record, there is no such evidence in favor of secondary service connection.  There is, however, medical evidence of record that directly opposes such a relationship.

The evidence against secondary service connection due to residuals of head injury consists of an opinion from a VA examiner, who expressed the opinion that the impaired vision was not related to prior head trauma, because the glaucoma in the Veteran's case, the underlying condition associated with the impaired vision, was shallow angle glaucoma and not the type of glaucoma due to ocular trauma, namely,   a deeper than normal angle recession.  The record contains no competent evidence to the contrary.

As there is no competent evidence of record, relating to secondary service connection, the preponderance of the evidence is against the claim based on the theory of secondary service connection due to residuals of a head injury under 38 U.S.C.A. § 3.310, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

38 U.S.C.A. § 1116 (Exposure to Agent Orange)

Although the Veteran served in Vietnam during the Vietnam era, neither impaired vision nor glaucoma is a disease subject to presumptive service connection for a Veteran, who served in Vietnam in the Vietnam era and service connection due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established.




And VA's Secretary has determined that a presumption of service connection based on exposure to Agent Orange is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341 -346 (1994); Notice, 61 Fed. Reg. 41442 -41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600 - 42608 (2002); Notice, 68 Fed. Reg. 27630 - 27641 (2003); and Notice, 72 Fed. Reg. 32395 -32407 (2007); Notice, 75 Fed. Reg. 32540 (2010). 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) , relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually caused hypertension.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

In this case, the Veteran has not submitted any medical or scientific evidence that shows a positive association between impaired vision due to glaucoma and exposure to Agent Orange. 

As there is no competent evidence of record, relating impaired vision due to glaucoma and exposure to Agent Orange, the preponderance of the evidence is against the claim based on this theory of service connection, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.). 








ORDER

Service connection for impaired vision due to glaucoma is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


